     Case: 1:19-cv-01924 Document #: 1-1 Filed: 03/20/19 Page 1 of 1 PageID #:29




                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                      COUNTY DEPARTMENT, LAW DIVISION

RD. TRIS TRESNA W ATI, as Special        )
Administrator of the Estate of           )
RUMANDI RAMADHAN, deceased,              )
                                         )    No.
     Plaintiffs                          )
                                         )
             v.                          )
                                         )
THE BOEING CO., an Illinois corporation, )
                                         )
     Defendant.                          )

                                        ORDER

       This cause coming on to be heard on RD. TRIS TRESNAWATI'S Petition to Appoint
Special Administrator, the Court being fully advised on the premises.

      IT IS HEREBY ORDERED:

           l. RD. TRIS TRESNA WA TI'S Petition to Appoint Special Administrator of the
      Estate ofRUMANDI RAMADHAN, deceased is hereby granted.

         2. All heirs have waived service and consented to the appointment RD. TRIS
      TRESNAW ATI.

           3. RD. TRIS TRESNAWATI is hereby appointed Special Administrator of the
      Estate ofRUMANDI RAMADHAN.




                                                            ENTER
Andrew T. Hays
Sarah E. Buck                                        JUDGE JAMES P. FLANNERY
HAYS FIRM LLC
55 W. Wacker Dr., 14th Floor                              MAR 20 2019
Chicago, IL 6060 l                                   ClrcuJt1~~Ft-1sos
Phone: (312) 626-2537
ahays@haysfirm.com
Atty No. 46467
